Exhibit AXIOM MANAGEMENT, INC. AND SUBSIDIARY FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Changes in Stockholders’ Deficit 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 - 14 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Axiom Management, Inc. & Subsidiary We have audited the accompanying balance sheets of Axiom Management, Inc. & Subsidiary as of December 31, 2007 and 2006, and the related statements of operations, stockholders' deficit, and cash flows for the years ended December 31, 2007 and 2006. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards required that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2007 and 2006, and the results of its operations and its cash flows for the years ended December 31, 2007 and 2006,in conformity with accounting principles generally accepted in the United States of America . The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company had accumulated deficit of $3,881,549 as of December 31, 2007 and incurred net losses of $1,455,250 ($1,288,582 due to Professional Fees are non operating expenses of which $1,087,500 are shares issued to IR Firm and officer of the company) and $886,209 during the years ended December 31, 2007 and 2006. These factors raise substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 2. Also, as described in Note 10 to the accompanying financial statements the Company might be subject to potential liability in connection with certain payroll and workers compensation liabilities. The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. / s/ Kabani & Company, Inc. Los
